Citation Nr: 1121100	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-35 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for muscle tremors, movements and jerking.  



REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In that decision, the RO denied a claim for service connection for muscle tremors, movements, and jerking.  In February 2010, the Board returned this claim for additional development, and the cases has been returned to the Board for further appellate review

REMAND

A review of the record upon its return to the Board discloses that additional development is necessary.  In February 2010, the Board remanded this claim for a VA examination to ascertain the nature and etiology of any muscle tremors, movements and jerking that might be present.  The examiner was requested to "offer comments and an opinion" as to whether any muscle tremors, movements and jerking may be present.  The question was whether these symptoms might be part of a medically unexplained chronic multi-symptom illness.  A clear rationale was requested.  If no opinion could be provided without a resort to speculation, the examiner was to state and explain why no opinion could be provided.  

Under 38 C.F.R. § 3.317 (2010), compensation is available for disabilities due to an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness.  That is why it is important for symptoms and not just diagnoses to be discussed.  The Veteran is already service-connected for joint pains of the shoulders, knees and back due to an undiagnosed illness.  

In September 2010, the Veteran was given a VA examination.  The examiner stated that the Veteran's neurological examination was normal, but that the Veteran had "diffuse muscle pain suggestive of fibromyalgia."  He then stated that an opinion was not requested and did not offer an opinion.  

On remand, the file should be returned to the examiner for an opinion.  The examiner should note that the Veteran is already service-connected for PTSD; osteoarthritis of the bilateral hips; and joint pains of the shoulders, knees and back due to an undiagnosed illness.  If the examiner finds that the Veteran's symptoms of muscle tremors, movements and jerking (which, as he claimed in April 2004, only occur when he is sleeping) are secondarily related to any of these service-connected disabilities, the examiner should state that fact.  If the examiner finds that these symptoms are not occurring because his neurological examination was normal, the examiner should state as much and explain this conclusion.  If the examiner relates any muscle tremors, movements and jerking to fibromyalgia, the examiner should state this and explain this conclusion.  

The examiner should note a few salient facts when coming to a conclusion.  In his April 2004 claim, the Veteran stated that his wife told him he had involuntary muscle movement and jerking while sleeping.  In a VA mental health note from the same month, the Veteran said he was reprimanded at his job for taking a psychiatric medication.  He began drinking heavily after this reprimand.  He stated that the he thought he had fibromyalgia and described his efforts to increase his disability benefits.  In regard to his sleep, he stated: "I twitch and jerk and shake in my sleep.  I snore real bad since I've been on this medication."  He was being weaned off Clonazepam.  In March 2004, the Veteran stated he had problems with "muscle tremors" in that he could not hold onto items.  

Many records show the Veteran has a physically demanding job as a firefighter.  A May 2002 Vet Center intake record shows the Veteran reported being employed as industrial firefighter for oil refineries for the past 6 years.  

At an August 2002 VA examination for the joints, the Veteran reported stiffness, soreness and grinding pain in his hips (more the left than the right).  He had a normal neurological examination.  His hips showed mild osteoarthritis bilaterally.  The examiner mentioned that upper back pained appeared to be "more polyarthralgia" in nature.  The same month, at a VA examination for PTSD, the Veteran said he had aching joints, but denied trembling, shaking or paresthesias.  He also had "a very physically active job" as a firefighter.  His on the job functioning was excellent.  

Several records from the Veteran's psychiatrist, Dr. McClung, show that the Veteran had been prescribed Ambien for sleep (see February and April 2003 records).  The Veteran has been prescribed many different medications over the years for his multiple health complaints; each drug has various side effects.  A July 2006 VA progress note shows sleep problems and a January 2008 VA psychiatry record shows the Veteran reported kicking and twitching a lot in his sleep.  In December 2008, the Veteran had a VA sleep laboratory evaluation.  

An August 2003 Dr. McClung showed the Veteran was advised to stop drinking.  Many other records also show the Veteran has past diagnoses for alcohol abuse.  

An October 2006 VA primary care record showed the Veteran lifted weights 3 times per week.  In March 2009, a VA joint examination noted that the Veteran lifted weights; it was obvious from his musculature.  It was also noted that the Veteran has a lot of myalgias.  In March 2009, at a VA fibromyalgia examination it was also noted that the Veteran was able to work out with very heavy weights.  After a full examination, there was no clinical evidence that fibromyalgia existed in the Veteran as no trigger point findings (no joint swelling, tenderness, redness, or erythema on any joint areas) were present.  The Veteran did cite longtime stress problems with depression and anxiety that could impact polymyalgia and polyarthralgias.  

In June 2009 in an addendum to the March 2009 VA examination report, the examiner opined that the joint pain described in the March 2009 joint examination was at least as likely as not due to "undiagnosed illness."  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

Return the claims file to the examiner who performed the September 2010 VA examination for further review and comment.  (If that examiner is unavailable, the Veteran's claims file should be referred to another appropriate examiner for comment and review.)  

The examiner is should review the claims file and offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such any muscle tremors, movements and jerking: 1) is related to any service connected disability (including PTSD; osteoarthritis of the bilateral hips; and joint pains due to an undiagnosed illness); 2) had its clinical onset in service or increased in severity during active service; or 3) represents an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness.  If the examiner finds the symptoms do not exist, the examiner should state support that assertion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

